RENDERED: AUGUST 27, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-0276-MR

CLYDE MYROM KINGERY, JR.                                                         APPELLANT


                  APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE LAUREN ADAMS OGDEN, JUDGE
                          ACTION NO. 15-CI-502055


KRISTA WOOLFORD                                                                     APPELLEE


                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: CALDWELL, JONES, AND TAYLOR, JUDGES.

CALDWELL, JUDGE: Clyde Myrom Kingery, Jr. appeals from a Jefferson

Family Court judgment awarding sole custody of the parties’ minor child

(“Child”)1 to Krista Woolford. We affirm.




1
 To protect the privacy of the parties’ minor child, we will not refer to the minor child by name
but simply as “Child.”
                    FACTS AND PROCEDURAL HISTORY

             Kingery and Woolford were never married to each other, but they are

the parents of Child, born in November 2014. In May 2015, Kingery filed a

petition seeking sole custody of Child in family court. Over the next year, the

family court entered orders establishing parenting time schedules with each party

getting essentially equal parenting time. Kingery initially alleged that Woolford

was abusing alcohol. Woolford claims to have achieved and maintained sobriety

since July 2016.

             The Jefferson Family Court set a September 2016 custody trial date.

But shortly before the scheduled trial date, the family court removed this case from

its trial docket because the parties failed to get an ordered assessment. The family

court noted that the parties stated they could not afford to pay for the assessment.

             The family court entered an agreed order setting forth a new

temporary parenting schedule in early 2017, and the parties continued to litigate

various matters. The parties have not cited to, nor have we independently

discovered in the record, any previous court order formally ruling upon Kingery’s

petition for sole custody or explicitly setting forth that the parties had joint

custody. But the parties proceeded with the understanding that they had joint

custody and continued to exercise equal parenting time.




                                           -2-
              Woolford moved to Georgetown, Indiana. Kingery remained in

Louisville. The parties had many conflicts about Child’s care.

              As summarized in the judgment on appeal here, the family court tried

various interventions to assist the parties’ efforts to co-parent, but the parties’

inability or unwillingness to pay for certain interventions proved problematic:

                     In May 2016, the Court ordered the parties to
              utilize a visitation exchange center due to ongoing
              contentious interactions at exchanges. Mr. Kingery
              failed to pay the requisite fees, and the center closed the
              parties’ case.

                     In August 2017, the Court set aside its order for
              the parties to undergo an Issue Focused Assessment,
              which was designed to assist the Court in making a
              proper custody determination. Again, payment was an
              issue.

                    In February 2018, the Court appointed Ms. Russell
              Friend of the Court as a more cost-effective means of
              obtaining recommendations regarding custody and
              parenting time. The parties have cooperated with Ms.
              Russell, but Mr. Kingery has not paid her fees in a timely
              manner.

                     In February 2018, the Court also ordered the
              parties to communicate through Our Family Wizard
              (“OFW”) – a co-parenting website that documents all
              activity.[2]




2
  For example, OFW provided automatic read receipts for messages sent through it according to
trial testimony.

                                             -3-
(Record on appeal (“R.”), pp. 701-02.) Despite the family court’s interventions to

facilitate co-parenting, the parties continued to have significant conflicts about

Child’s care and were frequently back in court on contempt motions and the like.

             Kingery alleged that Woolford was abusing alcohol again and that

Child’s older half-sibling from Woolford’s former marriage was violent and a

danger to Child. Kingery filed an emergency motion to suspend the current

visitation schedule in 2018, alleging that the older half-sibling had touched Child’s

genitals and that Child would have to go to foster care if Woolford continued to

have visitation due to a pending investigation in Indiana. The family court entered

an order providing that Woolford’s visitation with Child must be supervised.

             A few weeks later, after the abuse allegations were determined to be

“unsubstantiated” by the Indiana Department of Child Services, the family court

vacated its order requiring that Woolford’s visitation be supervised. But it required

that the older half-sibling be supervised at all times during Woolford’s parenting

time. Woolford alleged that Kingery coached Child to allege abuse by her older

half-sibling, and the parties continued to have conflicts resulting in additional

litigation before the family court.

             In August 2019, Woolford filed a motion requesting that the family

court modify legal custody of Child and grant her sole legal custody. Woolford

alleged that joint custody was unworkable and only created conflict because


                                          -4-
Kingery refused to communicate and made unilateral parenting decisions. She

requested an evidentiary hearing and attached a supporting affidavit.

             In her affidavit, Woolford averred that she had sent Kingery messages

via OFW in May but these messages appeared unread as of mid-July. She also

averred that she had emailed Kingery about the possibility of enrolling Child in

preschool at a private school in Indiana located approximately halfway between

Woolford’s house and Kingery’s house. (An email attached to her affidavit

indicated Child could receive scholarships for future school years if she attended

preschool at the private school.) She averred that she was not asking Kingery to

contribute to the cost of Child’s attendance. She further averred that he did not

respond to her email, but simply sent her an email stating that he had already

enrolled Child in preschool elsewhere.

             Woolford also averred that Kingery was making dangerous, unilateral

medical decisions for Child. Specifically, she averred that he had Child get some

vaccines without notifying her or consulting Woolford beforehand and had taken

Child to a different pediatrician who had not– to Woolford’s knowledge–

previously treated Child.

             The family court set a trial date for a few months later. Before the

trial was held, Woolford filed an additional, verified motion seeking an order to

prohibit Kingery from making unilateral life decisions for Child. She alleged


                                         -5-
therein that Kingery acted as if he had sole custody by unilaterally changing

Child’s pediatrician and dentist to ones located nearer his home. The family court

granted Woolford’s motion and entered an order prohibiting Kingery from making

such unilateral life decisions.

             Before the custody trial was held, the family court asked the Friend of

the Court (FOC) to prepare a report with recommendations for the family court’s

review. After meeting with the parties and counsel, the FOC filed a report

recommending that the parties continue to exercise joint custody with a parenting

coordinator to act as a tie-breaker when the parties could not agree on a particular

decision. The FOC found both parties to be fit parents who could make good

decisions but could not communicate effectively with each other, and she

discussed how their living in different states posed difficulties. If the family court

chose not to continue joint custody, she recommended that Woolford be awarded

sole legal custody based on her seeming more willing to provide information to

and seek input from Kingery. But the FOC recommended sole custody only if the

family court determined that a parenting coordinator could not assist the parties.

             Woolford objected to the recommendation to continue joint custody

with the aid of a parenting coordinator. She alleged that Kingery had a history of

failing to pay for court-ordered assessments by professionals. Kingery did not




                                          -6-
object to using a parenting coordinator and indicated his desire for continued joint

custody at trial by stating he did not want either party to lose custody.3

               Following the custody trial, the family court entered an order which

stated that the parties previously had joint legal custody under operation of law, but

which now awarded sole legal custody to Woolford. The order nonetheless made

clear that the parties would continue to have equal parenting time and that Kingery

would have access to Child’s records, caregivers, medical and dental providers,

and educators. But the family court found that joint custody had proved

unworkable in this case and that appointment of a parenting coordinator would not

be helpful. The family court determined it was in Child’s best interest for

Woolford to have sole legal custody and the final say in making major decisions.

               Kingery filed a motion to alter, amend, or vacate pursuant to

Kentucky Rules of Civil Procedure (CR) 59.05. After a hearing, the family court

entered a written order denying his CR 59.05 motion. Kingery then filed a timely

appeal of the family court’s custody decision. Further facts will be provided as

needed.



3
  From our review of the written record, Kingery apparently did not file written responses to
Woolford’s motion requesting sole custody– styled as a motion for modification of custody– nor
to her motion to prohibit him from making unilateral life decisions regarding Child. Although
Kingery had originally sought sole custody when this case was first filed in Jefferson Family
Court, there is no indication that he was still actively pursuing sole custody by the time of the
early 2020 custody trial based on his testimony that he did not want either party to lose custody.



                                               -7-
                                STANDARD OF REVIEW

               As an appellate court reviewing the family court’s child custody

decision, we must not focus on whether we would have made the same decision.

Instead, we consider whether the factual findings are supported by substantial

evidence, whether the correct law was applied, and whether the family court

abused its discretion– keeping in mind the family court’s unique opportunity to

weigh the evidence and assess the credibility of witnesses:

               Since the family court is in the best position to evaluate
               the testimony and to weigh the evidence, an appellate
               court should not substitute its own opinion for that of the
               family court. If the findings of fact are supported by
               substantial evidence and if the correct law is applied, a
               family court’s ultimate decision regarding custody will
               not be disturbed, absent an abuse of discretion. Abuse of
               discretion implies that the family court’s decision is
               unreasonable or unfair. Thus, in reviewing the decision
               of the family court, the test is not whether the appellate
               court would have decided it differently, but whether the
               findings of the family court are clearly erroneous,
               whether it applied the correct law, or whether it abused
               its discretion.

Coffman v. Rankin, 260 S.W.3d 767, 770 (Ky. 2008).

               Kingery alleges several errors4 by the family court in his brief. But

his brief fails to comply with CR 76.12(4)(c)(v)’s requirement that the argument


4
  With the possible exception of his arguments that the family court erred in admitting or
excluding evidence, Kingery does not argue that the family court failed to apply the correct law.
Instead, his arguments involve claims of abuse of discretion and of error in factual findings. For
example, he did not argue that the family court applied the wrong legal standard for determining

                                               -8-
portion of appellate briefs contain statements identifying whether and how issues

were preserved for review with supporting references to the record. Due to this

failure to comply with the rule, this Court would have the authority to strike all or

part of his brief or to review only for manifest injustice. Hallis v. Hallis, 328

S.W.3d 694, 696 (Ky. App. 2010). Though we leniently elect instead to overlook

such errors and to review the case under our usual standard of review for child

custody decisions, we caution counsel to take greater care to comply with appellate

brief requirements. We direct counsel’s attention to the Basic Appellate Practice

Handbook at: https://kycourts.gov/Courts/Court-of-

Appeals/Documents/P56BasicAppellate PracticeHandbook.pdf. (Last visited Jun.

17, 2021).

                                          ANALYSIS

               The first error alleged by Kingery is that the family court did not

afford him a full, substantive hearing where he was provided sufficient time to

testify, present evidence, and cross-examine Woolford. We disagree.

               The family court advised the parties at the trial’s beginning that it was

allowing one half day for testimony, beginning at about 8:30 A.M. and concluding




or modifying custody. See generally Kentucky Revised Statutes (KRS) 403.270, KRS 403.340.
The family court noted an obligation to determine what was in the best interests of Child, with a
rebuttable presumption that joint custody and equal parenting time is in a child’s best interest in
its custody judgment.

                                                -9-
at noon, and that this should be ample time as the case was not particularly

complex. And the family court repeatedly advised the parties of the time limits for

the hearing and suggested that certain things be wrapped up at certain points to

permit all needed testimony within the stated hearing duration. For example, when

Woolford’s testimony extended past 10:00 A.M. yet the FOC and Kingery had yet

to testify, the family court suggested that time be managed so that Kingery’s

testimony could begin by about 11:00 A.M. to allow him ample time to be heard.

At 10:19 A.M., the family court informed Kingery’s attorney that his time for

cross-examining Woolford was up and he requested a continuance which the

family court denied, noting that the parties had only asked for a half-day hearing

and that he had spent a lot of time on the same issues.

             After testimony by Woolford and the FOC, Kingery began his

testimony about 11:15 A.M., and the family court indicated that about twenty

minutes should be afforded for direct examination so that there would also be time

for cross-examination. After Kingery’s testimony concluded about 11:45 A.M.,

his attorney requested five minutes for closing argument and the family court

allowed each party’s attorney to argue for a few minutes so that the proceedings

concluded by about noon as scheduled.

             Kingery complains that Woolford testified much longer than he did

and that he was not afforded sufficient time to cross-examine her or to present


                                        -10-
desired evidence. From our review of the recorded hearing, although Woolford’s

testimony lasted longer than Kingery’s, this appears largely due to the length of

time of Kingery’s counsel’s cross-examination (about an hour). We conclude the

family court afforded sufficient opportunity for each party to present proof, cross-

examine witnesses, and make arguments despite enforcing reasonable time limits

based on our review of the record.

             As the family court aptly stated in its order denying Kingery’s CR

59.05 motion: “It is not this Court’s responsibility to manage counsel’s case. The

Court, is however, authorized to impose reasonable time limits on hearings and has

the discretion to control the amount of evidence produced on a particular point.

Addison v. Addison, 463 S.W.3d 755 (Ky. 2015).” (R., p. 738.) Also, Kingery has

not pointed with requisite specificity to additional testimony or evidence he wanted

to present but could not due to the time limits imposed by the family court which

would have likely changed the outcome here.

             We discern no abuse of discretion in the family court’s establishing

and enforcing reasonable time limits from our review of the record– especially

given the family court’s familiarity with the case and the detailed report and

recommendations of the FOC on this custody matter. See Addison, 463 S.W.3d at

762-63 (holding there was no abuse of discretion in fixing reasonable time limits




                                        -11-
for custody modification hearing, considering trial court’s familiarity with the case

and the preparation of a report and recommendations by a psychologist).

               Next, Kingery argues the family court erred in not admitting into

evidence a letter from a medical office indicating that Child had been dropped as a

patient due to frequent failure to attend scheduled appointments. Woolford

objected to admission of the letter, which Kingery argued was a certified business

record. Woolford pointed out this letter was neither signed nor dated nor was it

provided as part of Child’s whole medical record from this provider.5 She argued

this was not a record produced in the regular course of business but was produced

in anticipation of litigation.

               The family court agreed with Woolford that the letter could not be

properly admitted as a certified business record. In its order denying Kingery’s CR

59.05 motion, the family court explained the letter “did not appear to be a record

kept in the ordinary course of business, rather, prepared in anticipation of

litigation. The document is notarized, but not signed (it is typewritten) and on

whole, lacks any indicia of reliability.” (R., p. 740.)

               Kingery argues the letter showed that Woolford lied about the real

reason for her switching Child’s pediatrician. (Woolford had testified to changing


5
  Woolford’s counsel suggested that the proof could be held open to permit Kingery to submit
the entire medical record for Child from this particular provider so that Kingery could present the
letter as part of this record. But Kingery evidently did not opt to pursue this option.

                                               -12-
doctors because of a change in her health insurance.) Kingery contends the family

court relied on Woolford’s “lie” in reaching its decision.

             Regardless of the reasoning behind Woolford’s taking Child to a new

doctor, however, the family court explicitly stated that the letter would not change

its child custody decision in its order denying the CR 59.05 motion. Even

assuming arguendo some error in the family court’s exclusion of the evidence, we

cannot reverse for any evidentiary error which does not affect the parties’

substantial rights. Kentucky Rules of Evidence (KRE) 103(a); CR 61.01.

             Though Kingery argues in his brief that the exclusion of the letter

affected his substantial rights, we disagree. The reason for Woolford’s changing

Child’s doctor in this particular instance was not a key factor in the family court’s

decision. Instead, the family court expressly found that both parties had made

unilateral decisions about Child’s medical care at times, but it determined that sole

custody was in Child’s best interest due to the parties’ inability to communicate

and make decisions together. And it determined that Woolford should have sole

custody based on its finding that she was the party who made more effort to

involve the other in decision-making.

             Furthermore, other than quoting KRE 803(6)(a) and making a

conclusory argument that the letter was “an appropriately certified business record

which should have been entered into the record and considered by the Court[,]”


                                         -13-
(Appellant’s brief, p. 9), Kingery fails to cite cases or otherwise indicate how the

family court allegedly misapplied governing evidentiary rules or other law in

excluding the letter. And we discern no misapplication of governing evidentiary

rules or other law in not admitting into evidence this unsigned, undated letter–

clearly not a medical chart– with no certification from a records custodian. See

generally KRE 803(6)(a), KRE 902(11).

               Next, Kingery alleges that the family court erred in admitting into

evidence email(s)6 which had not been provided as part of pretrial disclosure.

Kingery does not specify the content of this email(s) or how its admission into

evidence prejudiced his substantial rights. See KRE 103, CR 61.01. Despite a

similar lack of specificity in his CR 59.05 motion, the family court presumed in its

order denying CR 59.05 relief that he was referring to emails admitted in rebuttal

of his testimony of recent improvements in communication.

               As expressed in its order denying Kingery’s motion to alter, amend, or

vacate, the family court held that Woolford was not obligated to provide the email

evidence in advance because it was rebuttal evidence and further found “the emails




6
  Kingery complains of the admission of an unspecified, singular email in his brief. From our
review of the portion of the recorded hearing wherein Kingery objected to email evidence
offered by Woolford for rebuttal, it is unclear whether he was objecting to just one particular
email or a series of emails between the parties. Woolford discusses the issue as involving an
email chain in her brief, and the family court referenced Kingery’s objection to emails– plural–
in its order denying his motion to alter, amend, or vacate.

                                              -14-
were between the parties and so they were at all times known to, and in the

possession, of the Petitioner [Kingery].” (R., p. 740.)

             From our review of the recorded hearing, Kingery objected to the

admission of an email exchange between the parties which occurred just a few

days prior to trial and well after the pretrial disclosure deadline (14 days before

trial). The crux of the email exchange was that Woolford notified him of Child’s

upcoming dental appointment and that Kingery did not directly respond to her

email but sent an email a few days later informing her that he had scheduled

Child’s dental appointment for a different date and time at a different office.

Kingery testified that he had only scheduled an appointment when called by the

dentist’s office to remind him that Child was due for an appointment and that he

had asked the caller whether there were any other appointments scheduled.

             We discern no abuse of discretion in the family court’s admission of

the email evidence as rebuttal evidence since Kingery should have been aware of

the existence of recent emails between the parties and such recent emails were not

in existence at the pretrial disclosure deadline. And clearly such email evidence

had relevance to the determination of an important matter in controversy– whether

there was any recent improvement in the parties’ communications. See generally

KRE 401, KRE 402. Furthermore, Kingery was able to testify to explain why he




                                         -15-
had scheduled another appointment after Woolford’s email. In short, we discern

no reversible error in the admission of the email evidence in rebuttal.

             Lastly, Kingery takes issue with the family court’s factual findings on

several matters. None of these matters appears solely determinative of the family

court’s ultimate custody decision, and they appear not to be major bases of the

ultimate custody decision.

             Kingery takes issues with the family court’s findings that he “has no

stable work history” and “is reportedly unable to work at this time due to a back

injury.” (R., p. 700.) He asserts there was no testimony regarding his work history

presented at the custody trial, that he is currently employed, and that he has

maintained employment except for a brief period wherein he received workers’

compensation benefits for a work-related injury. We note that the family court

also found: “During the course of this litigation, he [Kingery] has worked as an

actor and a warehouse employee.” (R., p. 700.)

              To the extent that findings about his employment history or current

employment may be inaccurate, any such error is harmless under CR 61.01. From

our review of the record, the family court’s child custody decision did not hinge on

Kingery’s past or present employment but on its findings that the parties did not

effectively communicate to make decisions together, although Woolford made

efforts to inform and engage the other party. Any errors in the family court’s


                                         -16-
findings as to Kingery’s past or present employment did not ultimately affect its

child custody decision and are therefore harmless. CR 61.01.

             Next, Kingery argues the family court erred in finding that he “made

unfounded reports” of child abuse. (R., p. 701.) He points to the investigation of

Woolford’s home by the Indiana Department of Child Services relating to Child’s

older half-sibling from Woolford’s prior marriage. Kingery contends that Child

told multiple third parties she had been abused by her half-sibling. He also asserts

Child was at risk of going into foster care due to the investigation unless he

requested an emergency custody order, which resulted in Woolford’s visitation

being restricted to supervised visitation while the investigation was pending. He

admits that the Indiana authorities ultimately determined the allegations of child

abuse to be unsubstantiated. But because the investigation continued for months,

he contends that it was inaccurate for the family court to find that child abuse

reports were “unfounded” unless it used that term as a synonym for

“unsubstantiated” rather than as meaning “lacking a sound basis.” (Appellant’s

brief, pp. 12-13.)

             Regardless of whether the family court meant that Kingery falsely

reported abuse or legitimately reported allegations by Child which ultimately could

not be substantiated, the finding that Kingery made unfounded reports of child

abuse is not clearly erroneous. As the fact-finder, the family court was free to


                                         -17-
judge the credibility of testimony and to make reasonable inferences from the

evidence presented, provided that it did not compound inference on inference.

K.H. v. Cabinet for Health and Family Services, 358 S.W.3d 29, 32 (Ky. App.

2011). As the FOC testified that Child’s demeanor changed during discussion of

abuse allegations and that Child only discussed such allegations when prompted by

Kingery’s wife,7 the family court’s finding that Kingery made unfounded child

abuse reports is supported by substantial evidence and reasonable inferences

therefrom. Thus, we cannot say that the family court’s finding on this matter was

clearly erroneous, although perhaps another fact-finder may not have made the

exact same finding.

              Kingery also challenges the accuracy of the family court’s finding that

“Ms. Woolford has used OFW as ordered, but Mr. Kingery is generally

unresponsive.” (R., p. 702.) Kingery contends that both parties used OFW as well

as other means of communication such as emails and texts and that both parties did

not use OFW exclusively as ordered by the family court. He contends there is




7
  Although the FOC elected not to speak with Child before preparing a report for the family
court’s review prior to the custody trial, the FOC had previously prepared other reports at the
family court’s request– including a report making recommendations during the pendency of
Kingery’s emergency motion and the Indiana investigation of abuse allegations. The FOC spoke
with Child in preparing her earlier report and then testified at the custody trial about her
interactions with Child.



                                             -18-
insufficient evidence to support the family court’s finding that Woolford used

OFW but that Kingery was unresponsive.

               Although Kingery appears correct that both parties utilized OFW at

least to some extent,8 we discern no clear error in the family court’s finding that

Kingery was not using OFW as ordered or was generally unresponsive.

Substantial evidence supports the family court’s finding– including testimony from

Woolford about Kingery not responding to at least some OFW messages about

Child’s medical or dental appointments and then sometimes rescheduling such

appointments without consulting Woolford. To the extent that Kingery’s

testimony conflicted with that of Woolford, the family court was entitled to

determine which testimony it found more credible. Moore v. Asente, 110 S.W.3d

336, 354-55 (Ky. 2003).

               Kingery also contends the family court erred in finding that he did not

regularly participate in Child’s medical care and that he came to the hospital when

Child broke her arm but failed to attend follow-up visits. He claims he testified to

attending follow-up visits to the orthopedic specialist, that Woolford admitted to

his being involved in Child’s medical care– particularly over the last three years–




8
 For example, the family court found that Kingery informed Woolford via OFW that he had
updated Child’s vaccination at the same medical practice where Child was seen by her original
pediatrician after initially refusing to respond to her questions about where Child was vaccinated.
(R., pp. 702-03.)

                                               -19-
in her testimony, and that the FOC changed her opinion on the extent of his

involvement in Child’s medical care based on evidence presented at the hearing.

             While there certainly appears to be some evidence of Kingery’s being

involved in Child’s medical care especially in more recent years, at most the

family court appears to have made a slight overstatement. We construe the family

court’s findings to mean that although the parties initially agreed upon Child’s

original pediatrician, Kingery elected not to regularly participate in Child’s

medical care until recently. And this finding is supported by substantial evidence

in the record– for example, testimony from Woolford that Kingery insisted for a

long time that medical appointments occur only during Woolford’s parenting time

and not during his parenting time.

             Furthermore, assuming arguendo that the family court erred in its

findings regarding the degree of Kingery’s participation in Child’s medical care,

any such error was harmless. The family court did not decide to discontinue joint

custody and award Woolford sole custody based on lack of sufficient involvement

by Kingery in Child’s medical care, but on the parties’ inability to communicate

and make decisions together and on Kingery being the party less likely to seek

input from the other party. As the custody decision did not hinge on a lack of

sufficient involvement in Child’s medical care by Kingery, any errors in the family




                                         -20-
court’s findings about the extent of his involvement in Child’s medical care did not

affect his substantial rights and were harmless. CR 61.01.

             Kingery also challenges the accuracy of the family court’s finding that

the new pediatrician (Dr. Eldridge) to whom Woolford recently brought Child for

care had an office “near Mr. Kingery’s home in Louisville.” (R., p. 702.)

Although we agree with Kingery that trial testimony indicated that Dr. Eldridge

had two Indiana locations but no Kentucky locations, Woolford testified to Dr.

Eldridge’s having an office between her home and Kingery’s home located in New

Albany, Indiana. We do not construe the family court’s finding to necessarily

mean that Dr. Eldridge had a Louisville office, but that Dr. Eldridge had an office

near Kingery’s home (i.e., the office in New Albany) as well as another location in

Georgetown, Indiana near Woolford’s home. Whether the New Albany office was

near Kingery’s home in suburban Louisville is a matter of opinion, of course.

             Even if the family court did err in its finding as to where Dr. Eldridge

had medical offices, such error was harmless. The family court’s custody decision

did not hinge on whether Dr. Eldridge had an office located in Louisville or near

Kingery’s home. Instead, it found continued joint custody unviable based on the

parties’ lack of ability to communicate or make decisions together. And it found

Woolford’s having sole custody appropriate due to its finding her to be the party

more likely to try to keep the other informed and involved– such as by her


                                        -21-
selecting a doctor with an office located between the parties’ homes and advising

Kingery of the doctor’s having an office in New Albany, somewhat nearer to

Kingery’s home than the doctor’s other office in Georgetown, Indiana. As the

exact location of Dr. Eldridge’s office vis-à-vis Kingery’s home was not a factor in

the family court’s ultimate custody decision, it did not affect Kingery’s substantial

rights, and any error in this regard was harmless under CR 61.01.

             Finally, Kingery challenges the family court’s factual findings

regarding the FOC’s report related to the 2019-2020 school year. The family court

found that when Woolford tried to get Kingery’s input on enrolling Child at the

private school in Indiana, Kingery failed to respond by email but in response to

Woolford’s raising the issue in person, he stated: “Allison addressed this.” In a

footnote, the family court explained the reference to “Allison” as: “[a]n apparent

reference to the FOC’s recommendation that Child attend preschool regularly,

from both homes. The FOC has not addressed [Child’s] school enrollment for the

upcoming school year.” (R., p. 703.) (Attorney Allison S. Russell served as the

FOC appointed by the family court.)

             Kingery argues the family court’s findings need to be clarified to

show that he was following the recommendation of the FOC in enrolling Child in

preschool for the 2019-2020 year. And he argues that the FOC made no




                                        -22-
recommendations about the 2020-2021 school year and that he was open to

discussing schools with Woolford.

             From our review of the record, we agree with Kingery that there was

nothing necessarily improper in him registering Child for a preschool near him for

the 2019-2020 year. The FOC had previously recommended that both parties

enroll Child in preschool or daycare during their parenting time. Before Child

reached grade school age, it was apparently even possible for each parent to utilize

different facilities located near their respective homes during parenting time.

             Rather than faulting Kingery for trying to enroll Child in preschool,

we perceive that the family court was noting with disapproval that Kingery failed

to respond to Woolford’s attempts to discuss the possibility of Child attending

preschool at the private school– particularly as Woolford indicated that that

affected Child’s ability to get scholarships for subsequent school years. The FOC

explained in her testimony that the private school which Woolford suggested only

offered full-time preschool with no option for part-time attendance there. The

FOC’s report noted that Child lost her spot at the private school due to Kingery’s

failure to timely respond to Woolford.

             According to Kingery: “There is insufficient evidence to support the

finding that the FOC ‘has not addressed [Child’s] school enrollment for the

upcoming year’ with regards to the 2019-2020 school year.” (Appellant’s brief, p.


                                         -23-
16) (internal quotation marks omitted). Perhaps he intends to argue that the family

court failed to take note that the FOC’s recommendation that Child attend

preschool or daycare from each home applied to the 2019-2020 school year.

             We construe the family court’s statement that the FOC did not address

enrollment for “the upcoming school year” as applying to the 2020-2021 school

year given the January 2020 date of the trial and its judgment. Furthermore, any

error in the family court’s brief allusion to the FOC’s recommending preschool

attendance and not addressing the upcoming school year is harmless. CR 61.01.

             Regardless of any specific FOC recommendations for future school

enrollment and of Kingery’s recent expressions of willingness to discuss future

school enrollment with Woolford, there was substantial evidence of the parties

frequently being unable to communicate or make such decisions together in the

past. And it is unlikely that Child could attend a different school while in each

parent’s care as she advances in her education. (Child turns seven in fall 2021.)

             Although the FOC thought both parents were fit and recommended

the appointment of a parenting coordinator as a tiebreaker when the parents could

not agree on such matters as school choice, the family court found that use of a

parenting coordinator would not work because of the parties’ prior failure to

comply with court orders for assessments and “financial constraints.” (R., p. 705.)

From our review of the written record, there were several orders finding that the


                                        -24-
parties were unwilling or unable to pay for court-ordered assessments by

professionals. And given the parties’ continuing conflicts in exercising joint

custody despite numerous interventions to assist them, the family court may have

reasonably concluded that even the appointment of a parenting coordinator was

unlikely to foreclose further contentious litigation concerning Child’s school

placement, medical care, and other matters.

             Although awarding sole legal custody to Woolford, the family court

explicitly ordered that Kingery have access to Child’s records and to her medical

and mental health providers, caregivers, and educators. And it did not order any

change in the parties’ long-standing exercise of equal parenting time to Child or

their current parenting time schedule. But it nonetheless found it to be in Child’s

best interest for Woolford to have sole legal custody so that “Ms. Woolford will

have final decision-making authority on all major issues involving [Child’s]

upbringing, including but not limited to her medical treatment, education, and

religious upbringing.” (R., p. 705.)

             Again, the question is not whether this or some other court would

make the same decision as the family court. Based on the record before us, it is

possible that another court may have reasonably concluded that continued joint

custody with a parenting coordinator to act as a tiebreaker was in Child’s best

interest. Or perhaps another court might have found Kingery’s testimony to be


                                        -25-
more credible than Woolford’s or him to be the better choice for sole custodian.

But based upon our review of the record, the family court did not make clearly

erroneous findings on key factual matters, nor did it fail to apply the correct law,

and we cannot say that it abused its discretion in deciding to award Woolford sole

custody upon the record provided to us. Thus, we discern no reversible error. Any

other issues or arguments raised by the parties in their briefs which are not

discussed in this Opinion have been determined to lack merit or relevancy to our

resolution of this appeal.

             For the foregoing reasons, the judgment of the Jefferson Family Court

is hereby AFFIRMED.

             JONES, JUDGE, CONCURS.

             TAYLOR, JUDGE, CONCURS IN RESULT ONLY.

 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Zachary J. Springer                       John H. Helmers, Jr.
 Louisville, Kentucky                      Louisville, Kentucky




                                         -26-